Citation Nr: 1708846	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an increased disability rating for residuals of a dislocated left shoulder, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously remanded by the Board in December 2012.  The case has been returned to the Board for review.
 
 In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case the Veteran's representative asserted that the Veteran's left shoulder disability prevented him from working.  The Board interprets this statement as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets further delay, additional development is required prior to making a decision on the Veteran's claim.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent examination in March 2014, a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing ...."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the March 2014 VA examination report does not comply with Correia because it does not contain range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA shoulder examination that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59.

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, ant that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to TDIU.

The Board observes that the Veteran has not been provided notification of the factors relevant to establishing TDIU.  Accordingly, on remand the Veteran should be sent a notification letter explaining the factors relevant to establishing entitlement to TDIU.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be enclosed with the notification letter.  In addition, to ensure that the record accurately reflects the Veteran's current ability to secure or follow a substantially gainful occupation, the VA examiner who provides the VA examination for the Veteran's service-connected left shoulder disability on remand should also be asked to comment on the effect that disability has on the Veteran's ability to work. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  Request updated VA medical treatment records from the Boston VAMC.

3.   Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected left shoulder disability.  The claims file must be made available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examination should record the left shoulder range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, the examiner should clearly explain why that is so.

b)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the left shoulder.  

c)  Determine whether there is other impairment of the humerus, (i.e. loss of head, nonunion, fibrous union, malunion, recurrent dislocation) or of the clavicle or scapula (i.e., dislocation, nonunion, malunion) of the left arm. 

d)  The examiner must address all functional impairment associated with the shoulder that would impact ability to work, to include consideration of his educational and occupational history.  For example, the examiner should state the extent to which the disability affects the Veteran's ability to sit, stand, walk, lift, carry, and perform other exertional and nonexertional functions typical of work.

Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

4.  After completion of the above, review the expanded record, including the evidence submitted since the most recent supplemental statement of the case, and determine whether a higher rating may be granted for the service-connected left shoulder disability.  The RO should consider the issue of entitlement to an increased rating for left should disability to include consideration of an extraschedular rating.  Then, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




